Motion to Supplement Denied; Motion to Seal Denied in Part; Order filed
December 31, 2019




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                            NO. 14-19-00807-CV
                                 ____________

     JOHN WASHINGTON, KAREN CLARK, MATTHEW ROACH,
     KIMBERLY GATES, AND TUV RHEINLAND AIA SERVICES, LLC,
                          Appellants

                                      V.

               ONECIS INSURANCE COMPANY, Appellee


                  On Appeal from the 234th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2019-60173

                                   ORDER

     On November 25, 2019, appellee filed a motion, asking this court seal:

              • Plaintiff’s Exhibit Nos. 17-18, 20, and 22-36;
              • Defendants’ Exhibit Nos. 1 and 2;
              • Defendants’ Exhibits 4, 8-13, and 18;
              • Exhibits 4 and 9 to the Deposition of Karen Ann Clark;
              • Exhibit 12 to the Deposition of Matthew Roach; and
              • Exhibit 9 to the Deposition of Gary Andrews
      Appellee has not provided this court with a permanent sealing order from the
trial court that complies with the requirements of Rule 76a of the Texas Rules of
Civil Procedure that seals the requested exhibits. Among other things, Rule 76a
requires the sealing order to state, “the specific reasons for finding and concluding
whether the showing required by paragraph 1, has been made; the specific portions
of court records which are to be sealed; and the time period for which the sealed
portions of the court records are to be sealed.” Tex. R. Civ. P. 76a(6).

      Appellee has 30 days from the date of this order, to provide a supplemental
clerk’s record with a permanent sealing order pertaining to the above listed
documents that complies with Rule 76a. Failure to do so will result in the denial of
appellee’s motion.

      In its motion, appellee further requested this court supplement its appellate
record with an exhibit and a deposition that was not a part of the underlying
proceeding. That motion is denied.

                                   PER CURIAM




Panel Consists of Justices Zimmerer, Spain, and Hassan.